Title: From John Adams to James McHenry, 6 August 1799
From: Adams, John
To: McHenry, James



Sir
Quincy August 6th 1799

Last night I received your favor of 31st July. Upon looking over the list of candidates for surgeons & surgeons mate & all the other papers, I find no letters from Lt Col Rice nor Lt Col. Hunnewell selecting such as they wish. Lt. Col. Rice called on me a few days ago and told me had recommended Charles Blake for surgeon & Ebenezer Lawrence for mate. I know personally few of the candidates but Warren and Welsh are characters so vastly superior, that no hesitation could be made. But I presume neither would accept a regiment alone. Blank is a young man of twenty four, brother in law of Rice. I should be very loath to refuse Rice his choice, but we must not depart from principles.—I think Welch ought to be appointed a surgeon and have the full pay. His duty is severe and very strictly attended. But I wish to know the plan. I have understood that we were to appoint all hospital surgeons & mates & detach from those individuals to regiments and ships. There is neither surgeon nor physician in the United States of higher character or better practice than Warren. If any medical department is to be established in any of those northern regions, there is not a man of equal pretensions to be superintendant.
As to chaplains I wish for a list of candidates. Mr. Evans an old chaplain must be known to you. He has applied to me & is recommended by Gen Lincoln. I readily approve of Mr Charles Jones Jenkins of Bufort recommended by Gen. Pinckney vice Edward Craft. Joining sincerely with you in your best wishes for Mrs. Pinckney’s health, I chearfully submit to the Genl discretion the voyage or journey to Newport.
